This action, was brought by Mary A. Jones, 'as administratrix of the estate of John Jones, deceased, against -the Alabama Mineral Railroad Company, to recover -damages for the alleged negligent killing of the plaintiff’s intestate.'
From a judgment in favor of the plaintiff, assessing her damages at $2,000, the defendant prosecutes the present appeal. This is the fourth appeal in this case. The evidence on the trial, from which the present appeal is prosecuted, was substantially the same as upon the former trial.
The judgment is affirmed upon the authority of Jones v. Ala. Min. R. R. Co., 107 Ala. 400; Ala. Min. R. R. Co. v. Jones, 114 Ala. 519; Ala. Min. R. R. Co. v. Jones, 121 Ala. 113.
Opinion by
McClellan, O. J.